Citation Nr: 0304163	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  02-06 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for low back disability 
claimed as secondary to service-connected residuals of left 
ankle fracture.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right foot and 
ankle disability, claimed as secondary to service-connected 
residuals of left ankle fracture.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel


INTRODUCTION

This veteran had active service from January 1966 to March 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2001 rating decision by the Department of 
Veterans Affairs (VA) Portland, Oregon Regional Office (RO).  

Initially, the veteran disagreed with the August 2000 rating 
decision in which the RO increased the evaluation for the 
veteran's service-connected residuals of left ankle fracture 
from 10 percent to 20 percent.  In a statement received in 
May 2002, the veteran stated that he wished to drop the 
appeal as to entitlement to an evaluation in excess of 
20 percent for his left ankle disability.  

The veteran was notified of a hearing before the Board 
scheduled for July 26, 2002.  He did not appear for that 
hearing, but shortly thereafter on July 29, 2002, the veteran 
submitted a statement indicating that he wished to cancel his 
hearing.  


FINDINGS OF FACT

1.  No competent evidence of record indicates the existence 
of a current low back disability or persistent or recurrent 
symptoms of a current low back disability.  

2.  The RO denied service connection for residuals of right 
foot injury with residual limitation of motion of the right 
ankle in a rating decision dated in December 1976.  The RO 
failed to provide notice to the veteran of that decision.  

3.  In January 1984, the veteran filed an application to 
reopen his claim for service connection for a right foot and 
ankle disability.  

4.  On January 12, 1984, the veteran was properly notified of 
the prior denial of service connection for a right foot and 
ankle disability and of the evidentiary requirements for 
substantiating his service connection claim.  The veteran did 
not file an appeal to VA's decision within a year from 
January 12, 1984.  

5.  Evidence added to the record relevant to the claim for 
service connection for a right foot and ankle disability 
since the December 1976 rating decision is cumulative or 
redundant of evidence previously considered, does not bear 
directly or substantially upon the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection.  


CONCLUSIONS OF LAW

1.  The requirements for service connection for a low back 
disability have not been met.  38 U.S.C.A. §§ 1110 (West. 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2002).

2.  The December 1976 rating decision which denied service 
connection for a right foot and ankle disability is final.  
38 U.S.C.A. § 7105(c) (West 2002).

3.  Evidence received since the December 1976 rating decision 
denying service connection for a right foot and ankle 
disability is not new and material, and the veteran's claim 
for service connection for a right foot and ankle disability 
has not been reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

While the claims pertinent to this appeal were still being 
developed at the RO, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted in November 2000 which emphasized 
VA's obligation to notify claimants what information or 
evidence is needed to substantiate a claim and which affirmed 
VA's duty to assist claimants by making reasonable efforts to 
get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002).  The law applies to all claims 
filed on or after the date of its enactment or, as in this 
case, filed before the date of enactment and not yet subject 
to a final decision as of that date because of an appeal 
filed which abated the finality of the decision appealed.  
38 U.S.C.A. § 5107, Note (West 2002).  In addition, VA 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) (2002).  

Review of the claims folder reveals compliance with the new 
statutory provisions.  In a June 2001 notification letter, 
the RO explained to the veteran that evidence did not show 
that a low back condition, if any, was related to his 
service-connected left ankle disability or to a disease or 
injury incurred during military service.  He was also 
notified in this letter as well as the June 2001 rating 
decision and the September 2001 statement of the case that 
his claim for service connection for a right foot and ankle 
disability had been previously denied in a final rating 
decision in December 1976, and that, in order to reopen the 
claim he must submit new and material evidence.  The RO 
informed the veteran of what constitutes new and material 
evidence under the law.  Thus, the RO has provided all notice 
as required by the VCAA including notice as to what kind of 
evidence the veteran could submit to substantiate his claims 
and what evidence had already been obtained by the RO.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
addition, in the September 2001 statement of the case, the RO 
provided the veteran and his representative with the 
applicable laws and regulations pertinent to his claims and 
notified the veteran of the provisions of the VCAA and the 
implementing VA regulations.  Accordingly, the notice and 
duty to assist requirements of the VCAA have been met in this 
case.

Furthermore with regard to the claim to reopen the previously 
denied claim, the Board notes that the VCAA specifically 
provided that nothing in amended section 5103A, pertaining to 
the duty to assist claimants, shall be construed to require 
VA to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  38 U.S.C.A. 
§ 5103A(f) (West 2002).  Regulations adopted by VA 
implementing the VCAA include changes to the standard for 
determining new and material evidence and provide for limited 
assistance to claimants seeking to reopen previously denied 
claims.  VA's authority to provide such additional assistance 
is provided by 38 U.S.C.A. § 5103A(g) (West 2002), which 
stated that nothing in section 5103A precludes VA from 
providing such other assistance as the Secretary considers 
appropriate.  However, the amendments to 38 C.F.R. 
§ 3.156(a), defining new and material evidence, are effective 
only for claims received on or after August 29, 2001.  See 66 
Fed. Reg. 45620-45632 (August 29, 2001).  In this case, the 
veteran's claim was filed prior to August 29, 2001, and 
therefore, these changes are not applicable in the present 
case.

In any event, the Board notes that, in this case, the RO 
requested VA treatment records that pertain to the veteran's 
claim as identified and authorized by the veteran.  The 
veteran has not authorized VA to secure any additional 
private records or identified any relevant VA records that 
need to be obtained.  Finally, the veteran has had ample 
opportunity to present evidence and argument in support of 
his claims.  

Analysis

The veteran maintains that he developed a low back disability 
due to his service-connected fracture of the left ankle and 
that he has submitted new and material evidence in support of 
his service connection claim for a right foot and ankle 
disability also secondary to his service-connected left ankle 
disability.  The Board addresses these matters separately 
below.  

Service connection for low back disability

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2002).  

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establish that the disorder was 
incurred in-service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2002).  

In this case, on VA examination in October 1976, there were 
no complaints, mention, notation, or diagnosis of a low back 
disorder.  Thereafter, the veteran provided VA outpatient 
treatment records extending from March 2000 to March 2001.  
In a clinical record dated in July 2000, there is a notation 
of complaints of upper thoracic back pain following a fall 
that had occurred that same month.  The examiner noted that 
there was no past medical history of back pain or a back 
disability of any type.  The VA examiner noted tenderness and 
pain in the thoracic area, but did not provide a diagnosis 
relative to the back.  Subsequent outpatient treatment 
records do not reflect any treatment of or diagnosis of a 
chronic low back disability.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed).  
Because no competent evidence of record indicates the 
existence of a low back disability or persistent or recurrent 
symptoms of a back disability, the Board concludes that 
obtaining a medical examination or opinion is not necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(4).  In light of the absence of evidence 
of a current low back disability, the Board must deny the 
veteran's claim for service connection for a low back 
disability both on a direct basis, as the result of a disease 
or injury incurred in service, and on a secondary basis, as 
the proximate result of the service-connected left ankle 
disability.  38 C.F.R. §§ 3.303, 3.304, 3.310(a).

New and material evidence to reopen a claim for service 
connection for right foot and ankle disability 

The RO initially denied the veteran's service connection 
claim for right foot and ankle disability in a rating 
decision dated in December 1976.  That decision was based on 
a lack of evidence of any chronic disability of the right 
ankle coincident with the veteran's period of service.  
However, there is no evidence in the claims file, i.e., a 
copy of a notification letter, to show that the RO properly 
notified the veteran of the December 1976 denial of the right 
ankle disability, although the veteran was awarded 
compensation for a left ankle disability and therefore would 
have been made aware that a decision was rendered on his 
claims when he began receiving compensation.  Despite the 
apparent lack of proper notice in 1976, this procedural 
defect was later cured in January 1984 when the veteran 
requested to reopen his claim for service connection for a 
right foot condition.  That same month, the RO notified the 
veteran by letter of the prior decision on his claim and 
informed him of the type of evidence he needed to 
substantiate his claim for service connection.  On completion 
of one year of the date of that notice, the veteran had not 
filed an appeal; thus, the December 1976 decision is final.  
38 U.S.C.A. § 7105(c) (West 2002).

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

Evidence considered at the time of the December 1976 rating 
action consisted of the veteran's service medical records, 
which were completely silent for any residual right foot and 
ankle disability.  Private medical evidence dated in July 
1976 was also considered that reflected an injury on the job 
to the right ankle.  

Evidence submitted subsequent to the December 1976 rating 
decision consists of a VA examination in July 2000, VA 
outpatient records for treatment extending from March 2000 to 
March 2001, and the veteran's statements.  Although this 
evidence is new, in the sense that it was not previously 
submitted to agency decisionmakers, such evidence is not 
material evidence because it does not bear directly and 
substantially under consideration, and, either by itself or 
in connection with evidence previously assembled, it is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

Specifically, the Board notes that, even though the clinical 
records reflect a current right ankle and foot disability, 
the evidence indicates that the disorder arose many years 
after service and is related to an injury on the job, and as 
such, it does not relate to the veteran's period of service.  
In addition, this evidence does not reflect that the injury 
sustained to the right ankle many years after service was the 
proximate result of the service-connected left ankle 
disability.  Accordingly, the evidence submitted is not new 
and material so as to permit a reopening of the veteran's 
service connection claim for a right foot and ankle 
disability secondary to service-connected residuals of left 
ankle fracture.  38 C.F.R. § 3.156(a).  Therefore, the 
veteran's application to reopen his claim must be denied.  


ORDER

Service connection for low back disability is denied.

New and material evidence not having been submitted, the 
application to reopen a claim for service connection for a 
right foot and ankle disability, including as secondary to 
service-connected residuals of left ankle disability, is 
denied.  



			________________________________
	KATHLEEN K. GALLAGHER 
			Acting Veterans Law Judge, Board of Veterans' 
Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

